 GTE LENKURT, INCORPORATED321GTE Lenkurt,IncorporatedandInternational Broth-erhood of Electrical Workers,AFL-CIO, CLC, Pe-titioner.Case 28-RC-2492December 5, 1974SUPPLEMENTAL DECISION ANDCERTIFICATION OF REPRESENTATIVEBy CHAIRMAN MILLER ANDMEMBERSFANNING ANDPENELLOOn March 7, 1974, the National Labor RelationsBoard issued a Decision and Order in 209 NLRB 473,inwhich it overruled certain objections filed by theEmployer and directed that a hearing be conductedconcerning certain other objections.Pursuant to said Order, a hearing was held fromApril 15 through 22, 1974, in Albuquerque, New Mex-ico, before Hearing Officer L. L. Porterfield. All partiesappeared and participated, with full opportunity to ex-amine and cross-examine witnesses and present evi-dence and argument on the issues. On August 5, 1974,the Hearing Officer issued and- served on the parties hisreport and recommendations. In his report, the Hear-ing Officer concluded that the objections to the electionbe overruled. As directed by the Board, no recommen-dations or conclusions of law were made on the issueof an alleged waiver of initiation fees by the Petitioner.Thereafter, the Employer filed exceptions to the Hear-ing Officer's report.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that no prejudi-cial error was committed.' The rulings are hereby af-firmed.The Board has considered the Hearing Officer's re-port, the exceptions thereto, and the entire record inthis case, and hereby adopts the findings, conclusions,and recommendations of the Hearing Officer.' Addi-iThe Employer excepts to various findings of the Hearing Officer on theground that he erred in crediting certain testimony It is the establishedpolicy of the Board not to overrule a Hearing Officer's credibility resolutionsunless the clear preponderance of all the relevant evidence convinces us thatthe resolutions are incorrectThe Coca-Cola Bottling Company of Memphis,132 NLRB 481,483 (1957),Stretch-Tex Co.,118 NLRB 1359, 1361 (1961)We find no sufficient basis for disturbing the credibility resolutions in thiscase2Although Chairman Miller would adopt the report and recommenda-tions of the Hearing Officer on the express issues that were considered, hewould not certify the Petitioner as representative of the unit employees atthis time In the Board's original Decision in this proceeding, 209 NLRB473 (1974), Chairman Miller stated that he would have expanded the hear-ing to include the issues regarding alleged misrepresentations of sick leavepolicy at one of Employer's organized plants and the alleged excessivetionally, the Board finds no merit to the Employer'sobjections to the election based on Petitioner's waiverof initiation fees.The Employer alleged in its objections to the electionthat Petitioner had offered to waive initiation fees forthose members of the voting unit who signed authoriza-tion cards prior to the election. The Hearing Officerfound that Petitioner's policy published prior to andrepeated during the preelection period regarding initia-tion fees was that such fees would be waived for allemployees in the bargaining unit at Lenkurt providedthey joined the Union after the election but no laterthan 30 days after a contract was negotiated, or 60 daysafter the local was chartered, assuming that Petitionerwon the election and was certified by the NLRB as therepresentative of the employees. The Hearing Officerbased his finding on an analysis of a number of writtencommunications distributed by Petitioner to the em-ployees. Illustrative of these is a document prepared byPetitioner consisting of a six-page list of basic questionsand answers for use by the employee organizers. Inresponse to the question "How much will I have to payfor initiation fees and dues?" the answer states "Noinitiation fee.No dues until you have an acceptablecontract with wages and benefit improvements." Oflike import was a transcript of a recorded messageprepared by Petitioner that could be heard by dialinga telephone number given the employees for this pur-pose, and which stated:There will be no initiation fee for present em-ployees who join the IBEW within 30 days afteryour contract is in effect.A handbill dated February 23, 1973, distributed byPetitioner to employees generally several weeks prior tothe date the petition was filed provided:There will beNO INITIATION FEE chargedanyLenkurt employee who joins the IBEW within 60days following installation of the IBEW Local Un-ion Charter.An analysis of these published statements reveals theclear expression of an intention to make all presentemployees eligible for a waiver of initiation fees withoutpayments by Petitioner to its election observers that were overruled by theRegional Director The Chairman is still of the opinion that the merits ofthese issues can only be fairly decided after a full evidentiary hearing on theallegations to determine the issues of fact and credibilityAlso, the Chairman previously reserved on the issue of whether the al-leged union misrepresentation to employees that a supervisor had threat-ened two employees with reprisals if they failed to attend an employermeeting was of sufficient i npact to warrant setting aside the election untilsuch time as a complete factual context on the issues sent to hearing wasdeveloped The Chairman continues to reserve on this issue as he finds thatthe record as developed at the hearing, without the resolution of the afore-mentioned issues, affords him an insufficient basis to determine if the allegedconduct might,in toto,be sufficient to warrant setting aside the election215 NLRB No. 53 322DECISIONSOF NATIONALLABOR RELATIONS BOARDthe''regiiirement of union membership prior to the` elec-tion.There,appears to be some variation in Petitione'r's'statements as to whether present employees would con-tinue to be eligible for the waiver for 30 days after thenegotiation of a contract with the employer or whetherthe periodwould extend to 60 days after a local wascharteredby theInternational.In eitherevent thewaiver by its terms was made availableto all 'em=ployees,not only before,but subsequent to, the elec-tion,since the Petitioner had to be certified as thebargaining representative before either of these twoconditions could occur.Because the waiver was clearlynot conditioned on joining prior to the election, we findthat such waiver as expressed by Petitioner'swrittenand recorded statements was not objectionable underN.L.R.B.v.SavairManufacturing Co.,414 U.S. 270(1973).Petitioner's "Fact Book,"which was distributed gen-erally to'the employees early in the campaign,statesthat:Charter members are not required to pay"initia-tion fees"and there are no assessments or othercosts.would have td pay- initiation,feesif they did nauthorizationcardapriorto,theelection:The,orily cred-ited testimony in support of this contention'was,that ofemployees Jones,Damon,and McLaughlin.These wit-nesses testified to representationsby employeeorganiz-ers that they would not haveto pay initiation fees ifthey signed authorizationcards priorto the election.We note, however, thatJones and Damon testified thatthey did notsign authorizationcards,and that, al-though McLaughlindid sign acard, the Hearing Of-ficer foundthat severalmonths priorto the election shelearned that her previousunderstanding was erroneousfrom readingPetitioner's literature and talking to em-ployees,and she then knew thatthe opportunity to joinafter theelection and avoid the initiation fee was availa-ble to all employees,whether ornot they had previ-ously signed an authorization card.We find thesethree incidents, therefore, to have beenisolated and insignificant considering the size of the835-membervoting unit, and we conclude that the em-ployees wouldnot reasonablybe misled thereby, par-ticularly inlight of theclear and repeated expressionsof union policy to the contrary throughoutthe cam-paign whichwe find werenot objectionable underWe note that Petitioner's leaflet of February 23, 1973,referred to above, limited the period of eligibility for thewaiver to a point in time 60 days after chartering of theIBEW local.Based on the totality of circumstances existingherein,we find that the term "charter member" inPetitioner's "Fact Book" was likely to be interpreted bythe employees to include all present employees whojoined the Union at least up to the time the local waschartered.As we have already found,such time wouldinevitably occur after an election in which the Peti-tioner was successful.Thus it would be clear to em-ployees that they could take advantage of the waiver byjoining the Union subsequent to the election.Unlikethe circumstances described in our decision inInlandShoe Manufacturing Co.,211 NLRB 724 (1974), there-fore,the use of the term"charter member"herein didnot create an ambiguity in which the employees couldreasonably conclude that the waiver would be condi-tioned on their joining the Union prior to the election.The Employer further contends that Petitioner madeverbal representations to the employees that theyNLRB No 40 (1974)Savair.3Accordingly, we find no merit to the Employer'sobjection relating to Petitioner'swaiver of initiationfees,and as the tally of ballots shows that the Petitionerhas obtained a majority of the valid ballots cast, weshall certify it as the exclusive bargaining representa-tive of the employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for International Brotherhood ofElectricalWorkers,AFL-CIO, CLC,and that,pursu-ant to Section 9(a) of the NationalLaborRelationsAct, as amended,the said labor organization is theexclusive representative of all the employees in the unitfound appropriate herein for the purposes of collectivebargaining with respect to wages,hours of employ-ment, or other conditions of employment.3 SeeWesternRefrigerator,Subsidiaryof HobartManufacturingCo.,213